IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-1390

                              Filed: 6 September 2016

Buncombe County, No. 15 CVS 1060

In re: Appeal of the Fee Award of the North Carolina Industrial Commission in
N.C.I.C. Nos. W82780 & W98474

KEITH SAUNDERS, Plaintiff,

             v.

ADP TOTALSOURCE FI XI, INC., Employer, and LIBERTY MUTUAL/HELMSMAN
MANAGEMENT SERVICES, Carrier Defendants.


      Appeals by plaintiff and defendants from order entered 4 September 2015 by

Judge Alan Z. Thornburg in Buncombe County Superior Court. Heard in the Court

of Appeals 7 June 2016.


      The Sumwalt Law Firm, by Mark T. Sumwalt, Vernon Sumwalt and Lauren
      H. Walker; and Grimes Teich Anderson, LLP, by Henry E. Teich for plaintiff.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by M. Duane Jones, Paul C.
      Lawrence and Kari L. Schultz, for defendants.


      TYSON, Judge.


      The superior court’s order awarded Plaintiff’s attorneys a 25% contingent

attorney’s fee, payable from retroactive third party attendant care medical

compensation awarded by the Industrial Commission. The Industrial Commission

had denied a deduction of attorney’s fees from the medical compensation award. We

vacate the superior court’s order for lack of subject matter jurisdiction, and remand.
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                 Opinion of the Court



                                  I. Background

      Plaintiff sustained two compensable injuries to his lower back on 6 March 2010

and 7 July 2010. He underwent back surgery in October 2010, but his condition failed

to improve. Plaintiff developed left foot drop and reflex sympathetic dystrophy, or

complex regional pain syndrome.      Defendants did not dispute the payment of

disability benefits and have compensated Plaintiff.

      Plaintiff retained Henry E. Teich, Esq. to represent him before the Industrial

Commission, and on 3 November 2010 he entered into a contingency fee agreement

(“the fee agreement”) with Mr. Teich. The fee agreement provided Mr. Teich’s law

firm a contingency fee of “25% of any recovery as Ordered by the North Carolina

Industrial Commission.”     Plaintiff’s claim or condition presented no issues of

attendant care medical compensation or home modification when the fee agreement

was executed.

      Plaintiff’s condition continued to decline. He and Mr. Teich subsequently

amended the fee agreement to provide for a contingency attorney’s fee of 25% of any

award for ongoing temporary total disability benefits. By order of the Industrial

Commission filed 23 April 2012, Mr. Teich began receiving additional compensation

of 25% of Plaintiff’s temporary total disability compensation, every fourth weekly

check, in accordance with the amended fee agreement.




                                        -2-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



      Plaintiff’s physical condition further deteriorated to the point where his

treating physician concluded he was unable to perform activities of daily living or

otherwise live independently. Plaintiff’s medical providers prescribed attendant care

medical services for him.    Defendants received notice of Plaintiff’s request for

attendant care services in January 2012. A month later, Defendants agreed to

provide the recommended attendant care to Plaintiff for a three-month period upon

the condition that Defendants be permitted to take the pre-hearing depositions of two

of Plaintiff’s providers without an order by the Commission. Plaintiff’s partner,

Glenn Holappa, who is not medically certified or trained, assumed the role as

Plaintiff’s primary attendant caregiver.       Defendants discontinued payment for

attendant care medical services after the initial three-month period because Plaintiff

failed to allow the promised depositions, and because Plaintiff’s physician had

ordered attendant care subject to a re-evaluation of Plaintiff’s condition after three

months.

      With the knowledge and approval of Plaintiff and Mr. Holappa, and to assist

Mr. Teich, Mark T. Sumwalt, Esq. and his law firm were associated to litigate

Defendants’ discontinuance of attendant care services to Plaintiff. Attorneys Teich

and Sumwalt extensively litigated issues pertaining to attendant care medical

compensation, home modifications, equipment needs, prescription medications,




                                         -3-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



psychological treatment, and other medical services before the Industrial

Commission.

      On 23 December 2013, the Deputy Commissioner issued an Opinion and

Award, which awarded retroactive attendant care medical compensation for the time

period from 8 May 2012 to 23 December 2013, payable to Plaintiff or Mr. Holappa.

The Deputy Commissioner also approved an attorney’s fee of 25% of the award of the

retroactive attendant care medical services provided. Defendants appealed to the

Full Commission.

      On 23 February 2015, the Full Commission issued an Opinion and Award,

which awarded retroactive medical care compensation to Mr. Holappa, for six hours

per day, seven days per week, at a rate of $10.00 per hour from 8 May 2012 until the

date of the award. The Full Commission awarded ongoing attendant care medical

compensation provided through a home healthcare agency for eight hours per day,

seven days per week, until further order of the Commission. The Commission also

awarded Plaintiff for his “out of pocket expenses for prescription medications

prescribed for treatment of his depression and anxiety” and ordered “Defendants

shall pay for all treatment related to Plaintiff’s psychological condition with a

provider or providers to be agreed upon by the parties.”

      Plaintiff’s counsel did not seek an attorney fee for this additional medical care,

treatments, and compensation the Commission awarded. The Commission further



                                         -4-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



determined there is no evidence before the Commission of a fee agreement between

Plaintiff’s counsel and any of Plaintiff’s medical providers, including Mr. Holappa.

      The Commission concluded, “to the extent plaintiff’s counsel’s fee agreement

with plaintiff, and specifically the phrase ‘any recovery,’ could be interpreted to

include medical compensation, it is unreasonable under the facts of this case.” The

Commission ordered no additional attorney’s fee for Plaintiff’s counsel to be paid from

the past attendant care or other medical compensation Defendants were ordered to

pay to Mr. Holappa, but ordered Plaintiff’s attorney would continue to receive every

fourth check from Plaintiff’s disability award as a result of their efforts.

      After the Industrial Commission declined to award further fees to Attorneys

Teich and Sumwalt for medical compensation, Plaintiff and Mr. Holappa indicated to

the attorneys their intention to pay them 25% of the medical compensation recovered,

without involving the Commission or the courts.           Mr. Teich and Mr. Sumwalt

acknowledged and informed them it would be unlawful for an attorney to accept the

voluntary or further payment of attorney’s fees without approval by the Industrial

Commission. See N.C. Gen. Stat. § 97-90(b) (2015).

      On 9 March 2015, Plaintiff purported to appeal the Industrial Commission’s

decision to the Buncombe County Superior Court by petition for judicial review

pursuant to N.C. Gen. Stat. § 97-90(c). Defendants moved to intervene in the superior

court proceeding, which was granted. The superior court reversed the decision of the



                                          -5-
                       SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



Industrial Commission, and awarded attorney’s fees to be paid from the medical

compensation award for retroactive attendant care. The court ordered 25% of the

amount ordered by the Commission for attendant care medical care compensation to

be paid directly to Plaintiff’s counsel. Both parties appeal from the superior court’s

order.

                                       II. Issues

         Defendants argue the superior court did not have subject matter jurisdiction

under N.C. Gen. Stat. § 97-90 to review the Commission’s denial of attorney’s fees

from medical compensation. In the alternative, and presuming N.C. Gen. Stat. § 97-

90(c) would permit the superior court’s review under these facts, Defendants argue

the superior court erred by engaging in fact finding, exceeding the proper standard of

review, and reversing the Full Commission’s decision to deny attorney’s fees arising

out of payment of medical compensation.

         Plaintiff argues: (1) the superior court erred by granting Defendants’ motion

to intervene; and, (2) this Court is without subject matter jurisdiction to hear

Defendants’ appeal without standing.

                          III. Defendants’ Standing to Appeal

         Plaintiff argues Defendants’ appeal should be dismissed, because Defendants

do not have standing before this Court to challenge the superior court’s order. We

disagree.



                                          -6-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



                                A. Standard of Review

      “Subject matter jurisdiction is conferred upon the courts by either the North

Carolina Constitution or by statute.” Harris v. Pembaur, 84 N.C. App. 666, 667, 353
S.E.2d 673, 675 (1987). “Whether a trial court has subject-matter jurisdiction is a

question of law, reviewed de novo [sic] on appeal.” McKoy v. McKoy, 202 N.C. App.
509, 511, 689 S.E.2d 590, 592 (2010). “Under a de novo review, the court considers

the matter anew and freely substitutes its own judgment for that of the lower

tribunal.” State v. Williams, 362 N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008) (citation

and internal quotation marks omitted). Plaintiff’s cross appeal also provides this

Court with jurisdiction to review the superior court’s order and the existence of any

jurisdiction for the superior court to enter it. This Court may also raise and review

issues of jurisdiction sua sponte. Xiong v. Marks, 193 N.C. App. 644, 652, 668 S.E.2d
594, 599 (2008).

    B. Defendant’s Assertion of Right to Direct Medical Treatment as a Basis for

                                       Standing

      The Workers’ Compensation Act provides that an appeal from an opinion and

award of the Industrial Commission is subject to the same terms and conditions as

which govern appeals from the superior court to the Court of Appeals in ordinary civil

actions.

             Under N.C. Gen. Stat. 1-271 . . . , [a]ny party aggrieved is
             entitled to appeal in a civil action. A party aggrieved is one


                                          -7-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



             whose legal rights have been denied or directly and
             injuriously affected by the action of the trial tribunal. If the
             party seeking appeal is not an aggrieved party, the party
             lacks standing to challenge the lower tribunal’s action and
             any attempted appeal must be dismissed.

Adcox v. Clarkson Bros. Constr. Co., 236 N.C. App. 248, 252, 773 S.E.2d 511, 515

(2014) (citation and internal quotation marks omitted).

      Standing consists of three main elements:

             “(1) ‘injury in fact’ – an invasion of a legally protected
             interest that is (a) concrete and particularized and (b)
             actual or imminent, not conjectural or hypothetical; (2) the
             injury is fairly traceable to the challenged action of the
             defendant; and (3) it is likely, as opposed to merely
             speculative, that the injury will be redressed by a favorable
             decision.”

Estate of Apple v. Commercial Courier Express, Inc., 168 N.C. App. 175, 177, 607
S.E.2d 14, 16 (2005) (quoting Neuse River Found., Inc. v. Smithfield Foods, Inc., 155
N.C. App. 110, 114, 574 S.E.2d 48, 52 (2002)). “The issue of standing generally turns

on whether a party has suffered injury in fact.” Id. Further, “[i]t is not necessary that

a party demonstrate that injury has already occurred, but a showing of ‘immediate or

threatened injury’ will suffice for purposes of standing.” Mangum v. Raleigh Bd. of

Adjustment, 362 N.C. 640, 642-43, 669 S.E.2d 279, 282 (2008) (quoting River Birch

Assocs. v. City of Raleigh, 326 N.C. 100, 129, 388 S.E.2d 538, 555 (1990)).

      Defendants argue they have standing to appeal, both as parties before the

Industrial Commission and as admitted intervenors in the superior court action.



                                          -8-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



They assert the deduction of Plaintiff’s attorney’s fee from the award of medical

compensation infringes upon Defendants’ right to direct medical treatment for its

injured employee. We agree.

      The employer is statutorily required to provide “medical compensation” as

statutory benefits to an injured employee “as may reasonably be required to effect a

cure or give relief and for such additional time as, in the judgment of the Commission,

will tend to lessen the period of disability[.]” N.C. Gen. Stat. § 97-2(19) (2015); see

also N.C. Gen. Stat. § 97-25 (2015).

      The Workers’ Compensation Act and case law presume the injured worker will

heal, recover from the injuries, for which he is receiving medical care, and return to

work. See Effingham v. Kroger Co., 149 N.C. App. 105, 114-15, 561 S.E.2d 287, 294

(2002) (“Temporary disability benefits are for a limited period of time. There is a

presumption that [the employee] will eventually recover and return to work.

Therefore, the employee must make reasonable efforts to go back to work or obtain

other employment.” (internal citations and quotation marks omitted)).

      N.C. Gen. Stat. § 97-2(19) specifically defines “medical compensation” to

include “attendant care services prescribed by a health care provider authorized by

the employer[.]” Both parties also stipulated during oral arguments that payment

for attendant care services to any provider constitutes medical compensation. Id.




                                         -9-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



      “[A]n employer’s right to direct medical treatment (including the right to select

the treating physician) attaches once the employer accepts the claim as compensable.”

Kanipe v. Lane Upholstery, 141 N.C. App. 620, 623-24, 540 S.E.2d 785, 788 (2000).

Under N.C. Gen. Stat. § 97-25, “the employer has the right to direct the medical

treatment for a compensable injury. This includes the right to select the treating

physician.” Kanipe, 141 N.C. App. at 624, 540 S.E.2d at 788. The employer has the

statutory duty to provide reasonable, complete, and quality medical compensation

arising in a compensable claim to an injured employee. Id.

      Having both the duty and right to direct medical care and treatment provided

to their injured employee, Defendants have a continuing interest in the pool of

resources available for medical care and benefits for their employees’ injuries and

assuring the medical providers do not reduce care and are fully compensated for

services they render to an injured employee. Defendants have shown their “legal

rights have been denied or directly and injuriously affected” by the superior court’s

purported de novo award of attorney’s fees from funds stipulated as medical

compensation, and have standing to challenge that order before this Court. Adcox,
236 N.C. App. at 252, 773 S.E.2d at 514-15; see also Palmer v. Jackson (Palmer I),

157 N.C. App. 635, 579 S.E.2d 908 (2003).

                   C. Alternative Basis for Defendants’ Standing




                                         - 10 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



      Even if Defendants’ right to direct medical treatment would not provide them

with standing to appeal to this Court, Defendants in this case have also demonstrated

by their argument before the Commission, wherein they disputed the nature and

amount of attendant care compensation to which Plaintiff is entitled, shared issues

of fact and law in common with their argument before the trial court opposing the

award of attorney’s fees for that attendant care.

      Defendants argued before the Commission that Plaintiff’s seeking an award

for attendant care provided by a family member, including an award of attorney’s fees

from that compensation, infringed upon his employer’s right to direct his medical

treatment.    Defendants disputed the amount of past attendant care medical

compensation to which Plaintiff is entitled and argued that a family member

providing attendant care – as opposed to a third-party provider – may have a pre-

existing obligation to provide care and is not subject to the same accountability as a

third-party provider, who is required to document the hours and nature of care as

well as the employee’s ongoing condition.

      The Commission apparently agreed with Defendants’ argument and found that

for a period ending with the date of the award, it was reasonable and necessary for

Plaintiff to receive assistance from Mr. Holappa for six hours a day, as opposed to the

eight hours a day requested for the reasons “that Mr. Holappa is frequently out of the




                                         - 11 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



home and that some of what he does in the home are tasks which he would otherwise

do as a member of the household . . . .”

      The Commission further found that going forward from the date of the award,

it was reasonable and necessary for Plaintiff to receive assistance from a third-party

attendant care agency for the following reasons:

             Care from a home health care agency as opposed to a family
             member is preferable and medically necessary because it is
             provided under the direction of a registered nurse and
             clinical director, who will ensure that the patient’s medical
             needs are being met and who can make recommendations
             for a greater level of care, i.e., CNA, if that is medically
             necessary. Moreover, when care is provided by a home
             health care agency, they are required to generate reports
             which show how the patient is doing and what service they
             are providing. These types of records in turn would permit
             plaintiff’s doctors to make informed recommendations
             regarding plaintiff’s ongoing care.

      In awarding Plaintiff compensation for ongoing attendant care provided by a

third-party provider only, the Commission protected the employer’s interest in

directing the employee’s medical care. This case, in which the employer had initially

agreed to provide attendant care and withdrew ongoing compensation because of

disputed issues of fact regarding the selection of attendant care provider and the

nature and amount of care needed, involves factual and legal issues in common

between medical compensation for attendant care and attorney’s fees ordered by the

superior court to be paid from that compensation.

                                   IV. Intervention


                                           - 12 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



      Plaintiff has cross-appealed, and argues the superior court erred by allowing

Defendants to intervene in the superior court action. “A party who cross assigns error

in the grant or denial of a motion under the Rules of Civil Procedure is a party

aggrieved.” N.C. Gen. Stat. § 1-271 (2015). Plaintiffs argue Defendants did not have

a right to intervene in the superior court action. Defendants counter-argue Plaintiff

did not have a right to seek review or a de novo ruling from the superior court under

these facts.

      A trial court’s order allowing intervention as a matter of right is reviewed de

novo, whereas permissive intervention is reviewed under an abuse of discretion

standard. See Virmani v. Presbyterian Health Servs. Corp., 350 N.C. 449, 460, 515
S.E.2d 675, 683 (1999); Harvey Fertilizer & Gas Co. v. Pitt Cnty., 153 N.C. App. 81,

86, 568 S.E.2d 923, 926 (2002). Defendants argued before the superior court that

they met the criteria for both permissive intervention and intervention as of right,

and the superior court’s order is unclear upon which grounds of intervention it

allowed Defendants’ motion. Under either standard, the superior court properly

allowed Defendant to intervene.

      Rule 24 of the North Carolina Rules of Civil Procedure provides for

intervention as a matter of right when the intervenor shows: (1) it has an interest

relating to the property or transaction; (2) denying intervention would result in a

practical impairment of the protection of that interest; and (3) there is inadequate



                                         - 13 -
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



representation of that interest by existing parties. N.C. Gen. Stat. § 1A-1, Rule

24(a)(2) (2015); Virmani, 350 N.C. at 459, 515 S.E.2d 675 at 683. Rule 24 allows for

permissive intervention when “an applicant’s claim or defense and the main action

have a question of law or fact in common.” N.C. Gen. Stat. § 1A-1, Rule 24(b)(2). For

the reasons stated above, and as a proper party before the Commission, the trial court

appropriately recognized Defendants’ interests in the purported action pending

before it, and correctly allowed Defendants to intervene.

      Furthermore, this Court has previously validated the employer’s interests in

the proceeding in superior court when the plaintiff appropriately appeals under N.C.

Gen. Stat. § 97-90. See Hurley v. Wal-Mart Stores, Inc., 219 N.C. App. 607, 613, 723
S.E.2d 794, 798 (2012) (“The proper procedure for addressing the issue of attorney’s

fees pursuant to Section 97-90(c) would have been for the full commission to make its

findings and conclusions, and then either party who desired review could appeal that

decision to the superior court.” (emphasis supplied)).

      Defendants lawfully intervened as parties before the superior court. An appeal

lies of right directly to this Court “[f[rom any final judgment of a superior court, . . .

including any final judgment entered upon review of a decision of an administrative

agency[.]” N.C. Gen. Stat. § 7A-27(b)(1) (2015). Defendants are “parties aggrieved”

and their appeal is appropriately before us. N.C. Gen. Stat. § 1-271. Furthermore,

Defendants’ intervenor status before the superior court would be rendered



                                          - 14 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



meaningless, if they were denied the right to appeal from the superior court’s decision

on the very issue for which intervention was permitted.

            V. Superior Court’s Review of the Award of Attorney’s Fees

      Defendants argue the superior court was without jurisdiction under the limited

purposes of N.C. Gen. Stat. § 97-90(c) to review the Industrial Commission’s denial

of attorney’s fees from the award of attendant care medical compensation and to order

attorney’s fees to be paid from that medical compensation.

      “Fees for attorneys and charges of health care providers for medical

compensation under [the Workers’ Compensation Act] shall be subject to the approval

of the Commission[.]” N.C. Gen. Stat. § 97-90(a) (2015). Plaintiff’s counsel correctly

realized that it is a criminal offense for an attorney to receive a fee for his or her

representation of a client in a worker’s compensation claim without approval by the

Commission. N.C. Gen. Stat. § 97-90(b) (2015).

                            A. N.C. Gen. Stat. § 97-90(c)

      N.C. Gen. Stat. § 97-90(c) provides the superior court with appellate authority

to review the Industrial Commission’s determination of the “reasonableness” of the

award of attorney’s fees. The statute provides:

             If an attorney has an agreement for fee or compensation
             under this Article, he shall file a copy or memorandum
             thereof with the hearing officer or Commission prior to the
             conclusion of the hearing. If the agreement is not
             considered unreasonable, the hearing officer or
             Commission shall approve it at the time of rendering


                                         - 15 -
                    SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



            decision. If the agreement is found to be unreasonable by
            the hearing officer or Commission, the reasons therefor
            shall be given and what is considered to be reasonable fee
            allowed. If within five days after receipt of notice of such
            fee allowance, the attorney shall file notice of appeal to the
            full Commission, the full Commission shall hear the matter
            and determine whether or not the attorney’s agreement as
            to a fee or the fee allowed is unreasonable. If the full
            Commission is of the opinion that such agreement or fee
            allowance is unreasonable and so finds, then the attorney
            may, by filing written notice of appeal within 10 days after
            receipt of such action by the full Commission, appeal to the
            senior resident judge of the superior court in the county in
            which the cause of action arose or in which the claimant
            resides; and upon such appeal said judge shall consider the
            matter and determine in his discretion the reasonableness
            of said agreement or fix the fee and direct an order to the
            Commission following his determination therein. . . In all
            other cases where there is no agreement for fee or
            compensation, the attorney or claimant may, by filing
            written notice of appeal within five days after receipt of
            notice of action of the full Commission with respect to
            attorneys’ fees, appeal to the senior resident judge of the
            superior court of the district of the county in which the cause
            arose or in which the claimant resides; and upon such
            appeal said judge shall consider the matter of such fee and
            determine in his discretion the attorneys’ fees to be allowed
            in the cause. The Commission shall, within 20 days after
            notice of appeal has been filed, transmit its findings and
            reasons as to its action concerning such fee or
            compensation to the judge of the superior court designated
            in the notice of appeal; provided that the Commission shall
            in no event have any jurisdiction over any attorneys’ fees in
            any third-party action.

Id. (emphases supplied).

      The statute further provides “the appealing attorney shall notify the

Commission and the employee of any and all proceedings before the superior court on


                                         - 16 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



the appeal, and either or both may appear and be represented at such proceedings.”

Id. (emphases supplied). This language supports our interpretation that the statute

solely applies to an appellate reasonableness review of a fee award on a contract

between the claimant-employee and his attorney previously reviewed by the Full

Commission, and not a de novo hearing.

                               B. Brice v. Salvage Co.

      A review of the legislative history of N.C. Gen. Stat. § 97-90(c) helps show the

General Assembly’s purpose and intent in its enactment. In Brice v. Salvage Co., 249
N.C. 74, 105 S.E.2d 439 (1958), the superior court had reviewed the Industrial

Commission’s award of an attorney’s fee.           This opinion was issued prior to the

establishment of the Court of Appeals in 1967 and the establishment of our

comprehensive jurisdiction to review direct appeals from the Industrial Commission.

Id.

      N.C. Gen. Stat. § 97-90 at that time did not include any language to grant

jurisdiction to the superior court to review an attorney’s fee award by the

Commission. The superior court had determined the fee awarded by the Commission

was inadequate to reasonably compensate the attorney for services rendered, struck

the Commission’s award, and awarded a higher attorney’s fee. Id.

      The Supreme Court held the statute gave the Commission exclusive power to

approve attorney’s fees in the exercise of its discretion, and the superior court had no



                                          - 17 -
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



jurisdiction to hear evidence on the question of attorney’s fees, or to modify or strike

the Commission’s award. Brice, 249 at 83, 105 S.E.2d at 445-46.

      The General Assembly amended N.C. Gen. Stat. § 97-90 in 1959 to add

subsection (c), in response to the Brice decision. See Palmer I, 157 N.C. App. at 632,

579 S.E.2d at 906 (“[Section] 97-90(c) was enacted to rectify the specific problem of

the trial court not having jurisdiction over attorneys’ fees in a workers’ compensation

cases [sic].”). By amending the statute, the General Assembly gave the superior court

the limited appellate authority to review the reasonableness of attorney’s fees arising

in a fee contract between an employee and his attorneys, and as presented to and

reviewed by the Industrial Commission. The plain language of subsection (c) and the

case and legislative history behind the General Assembly’s amendment of the statute,

shows it applies only to circumstances as set forth in Brice: fee disputes between the

client and his attorney regarding fair compensation for indemnity claims and awards

in light of the attorney’s services rendered. Id.

      The statute further provides guidance to the Commission in determining a

reasonable attorney’s fee:

             The Commission, in determining an allowance of attorneys’
             fees, shall examine the record to determine the services
             rendered. The factors which may be considered by the
             Commission in allowing a reasonable fee include, but are
             not limited to, the time invested, the amount involved, the
             results achieved, whether the fee is fixed or contingent, the
             customary fee for similar services, the experience and skill



                                          - 18 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



             level of the attorney, and the nature of the attorney’s
             services.

N.C. Gen. Stat. § 97-90(c). The inclusion of these guiding factors into the statute

further supports the conclusion that the superior court’s appellate power to review

the Commission’s award of attorney’s fees is limited to the question of reasonableness

of the fee awarded by the Commission in light of the services rendered to the employee

by agreement with his attorney.

      Here, the Industrial Commission’s Opinion and Award states:

             7. When there is a request for an attorney fee out of
             compensation to be awarded by the Commission, the
             Commission has the duty to consider the reasonableness of
             the fee pursuant to N.C. Gen. Stat. 97-90, even in the
             absence of an assignment of error by defendants. In the
             case at bar, the Full Commission finds and concludes that
             the fee agreement between plaintiff and plaintiff’s counsel
             is reasonable, as is the attorney fee plaintiff’s counsel has
             received and will continue to receive from plaintiff’s
             ongoing indemnity compensation. However, “[m]edical and
             hospital expenses which employers must provide pursuant
             to N.C.G.S. § 97-25 are not a part of ‘compensation’ as it
             always has been defined in the Workers’ Compensation
             Act.” Hyler v. GTE Products Co., 333 N.C. 258, 264, 425
S.E.2d 698, 702 (1993) (citation omitted). “[T]he relief
             obtainable as general ‘compensation’ is different and is
             separate and apart from the medical expenses recoverable
             under the Act’s definition of ‘medical compensation.’” Id. at
             265, 425 S.E.2d at 703. There is no evidence of a fee
             agreement between plaintiff’s counsel and any of plaintiff’s
             medical providers, including Mr. Holappa. The Full
             Commission concludes that to the extent plaintiff’s
             counsel’s fee agreement with plaintiff, and specifically the
             phrase “any recovery,” could be interpreted to include
             medical compensation, it is unreasonable under the facts


                                         - 19 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



             of this case. The Full Commission therefore declines to
             approve an attorney fee for plaintiff’s counsel out of the
             medical compensation which defendants have been ordered
             to pay Mr. Holappa.

      The Industrial Commission’s decision is based upon two theories: (1) medical

compensation is separate and apart from indemnity compensation under Hyler and

N.C. Gen. Stat. § 97-25; and, (2) no evidence of a fee agreement between Plaintiff and

any medical provider, including Mr. Holappa, was presented to the Commission.

      The superior court found:

             8. Mr. Holappa, through Plaintiff’s counsel, submitted an
             affidavit to [the superior court] in which he stated that he
             consented and agreed to Plaintiff’s counsel’s pursuit of such
             recovery on his behalf with the understanding and desire
             that any recovery made on his behalf through Plaintiff’s
             workers’ compensation claim would be subject to the 25%
             fee previously agreed to in the retainer agreement.

      The superior court considered evidence, the purported “fee agreement”

between Plaintiff’s attorney and Mr. Holappa, which was not considered before the

Industrial Commission. Plaintiff’s counsel took the indemnity and disability fee

contract between Plaintiff and Mr. Teich, added an affidavit, which had never been

considered by or ruled upon by the Industrial Commission, and argued for the first

time before the superior court that these documents “created” an implied third party

contract between Plaintiff’s counsel and Mr. Holappa.

      Plaintiff’s counsel did not petition the superior court for appellate review of the

“reasonableness” of the Industrial Commission’s decision related to the “agreement


                                         - 20 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



for fee or compensation” between Plaintiff and his attorneys referenced in the Full

Commission’s Opinion and Award, but instead presented a theory and a purported

“fee contract,” which was never presented to or reviewed by the Industrial

Commission. See N.C. Gen. Stat. § 97-90(c).

      The application of a statute must be limited to its “express terms, as those

terms are naturally and ordinarily defined.” Turlington v. McLeod, 323 N.C. 591, 594,

374 S.E.2d 394, 397 (1988). The narrow scope of N.C. Gen. Stat. § 97-90(c) permits

the superior court on appellate review to consider the factors set forth in the statute

in reviewing the Commission’s determination of the “reasonableness” of a fee

agreement. The statute does not give the superior court authority to look beyond the

evidence presented before the Commission or to take new evidence. See Blevins v.

Steel Dynamics, No. 09-540, 2010 N.C. App. LEXIS 291 (N.C. Ct. App. Feb. 16, 2010)

(unpublished) (unanimously holding the superior court had no original jurisdiction

under N.C. Gen. Stat. § 97-90(c) to determine or award attorney’s fees in the absence

of findings and reasoning provided by the Commission, and vacating and remanding

to the superior court for further remand to the Industrial Commission).

      Furthermore, the superior court in its order apparently found facts and ruled

far beyond an appellate review of the “reasonableness” of the attorney’s fee, for legal

services rendered to the injured worker by his attorney. The superior court purported

to adjudicate a question of workers’ compensation law, i.e., whether the Commission



                                         - 21 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



may order an attorney’s fee to be paid from the award of medical compensation. This

determination is outside the scope the superior court’s appellate jurisdiction under

N.C. Gen. Stat. § 97-90(c), and rests within the statutes governing the Industrial

Commission, subject to appeal to this Court. N.C. Gen. Stat. § 97-91 (2015). Our

Court has determined “medical compensation is solely in the realm of the Industrial

Commission, and § 97-90(c) gives no authority to the superior court to adjust such an

award under the guise of attorneys’ fees. Doing so constitutes an improper invasion

of the province of the Industrial Commission, and constitutes an abuse of discretion.”

Palmer I, 157 N.C. App. at 635, 579 S.E.2d at 908.

      Jurisdiction over “all questions” arising under the Workers’ Compensation Act

is vested solely in the North Carolina Industrial Commission. Id. The Workers’

Compensation Act contains very few exceptions to this rule, which are specifically set

forth in the Act. None of these exceptions apply here. The superior court acted

beyond its statutory and appellate jurisdiction by entering an order based upon

evidence not presented to the Commission, and by its de novo review and order of the

lawfulness of the award of an attorney’s fee from the Commission’s award of medical

compensation. Id.

      The Industrial Commission, and not the superior court, interprets and enforces

the provisions of the Worker’s Compensation Act and Rules of the North Carolina

Industrial Commission, subject to appellate review by this Court. Id. The superior



                                         - 22 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



court’s purported adjustment and set-off from the amount of medical compensation

due a medical provider is without any authority and substantially and impermissibly

intrudes into both the jurisdiction of the Industrial Commission under the Workers’

Compensation Act and the appellate authority of this Court. Id.

                                    VI. Conclusion

      Our Court has jurisdiction to hear the issues raised by both parties’ appeals.

Defendants have shown they have suffered, or stand to suffer, a “concrete and

particularized[,] . . . actual or imminent,” injury. Estate of Apple, 168 N.C. App. at

177, 607 S.E.2d at 16 (citation and quotation marks omitted). We also have

jurisdiction to review the superior court’s order by virtue of Plaintiff’s cross-appeal.

Furthermore, this Court can review issues of jurisdiction of the lower courts sua

sponte. Xiong, 193 N.C. App. at 652, 668 S.E.2d at 599.

      With limited exceptions specifically set forth in the Act, the Industrial

Commission is the sole arbiter of “any questions” under the Workers’ Compensation

Act. N.C. Gen. Stat. § 97-91. N.C. Gen. Stat. § 90-97(c) does not provide the superior

court with jurisdiction to interpret the provisions of the Workers’ Compensation Act

to determine whether attorney’s fees can lawfully be deducted from an award of

attendant care medical compensation awarded by the Commission to a third party

medical provider, or to adjust the Commission’s award of medical compensation.




                                          - 23 -
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



Palmer I, 157 N.C. App. at 635, 579 S.E.2d at 90. See also Blevins, No. 09-540, 2010

N.C. App. LEXIS 291 (N.C. Ct. App. Feb. 16, 2010).

      This Court, not the superior court, is the appropriate and exclusive tribunal to

review the Commission’s ruling under these circumstances. Id. The superior court

also acted beyond the scope of its statutory and limited appellate review of the

reasonableness of the Commission’s fee award by taking and considering new

evidence, which was not presented to the Commission.

      Under the present comprehensive statutory framework of appellate review of

the Commission’s decisions before this Court, and the particular historical

circumstances which gave rise to the amendment of N.C. Gen. Stat. § 90-97 adding

subsection (c) after Brice, and prior to the establishment of the Court, the

reasonableness review by the superior court under subsection (c) may have become

an obsolete relic. In light of the precedents, statutory history, and the primary

appellate jurisdiction being vested in this Court upon its creation, we refer this issue

to the General Assembly and request their review of the risks of inconsistent rulings

inherent within the multitude of judicial districts, and the continuing need for this

limited appellate review by the superior court of the reasonableness of the

Commission’s attorney’s fee awards.

      The superior court, under its limited appellate review, was without jurisdiction

under N. C. Gen. Stat. § 90-97(c) to re-weigh the Commission’s factual determinations



                                          - 24 -
                    SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                 Opinion of the Court



under these facts, or to award, de novo, attorney’s fees from attendant care medical

compensation to be paid to a third party medical provider. The order of the superior

court purporting to order attorney’s fees to be paid from medical compensation

awarded by the Commission is a nullity and is vacated. We remand to the superior

court for further remand to the Industrial Commission for further proceedings as

necessary.

      VACATED AND REMANDED.

      JUDGE BRYANT concurs.

      JUDGE INMAN concurs in result only.




                                        - 25 -